DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
The present application was filed on 08 December 2021 as a Continuation of PCT Application No. EP2017/073848 filed on 21 September 2017. Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP16191712.5, filed on 30 September 2016.

Information Disclosure Statement
The information disclosure statement filed 08 December 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language (Foreign Patents Citation Nos. 2 CN101358969A and 3. CN104974259A). It has been placed in the application file, but the information referred to therein has not been considered.

Status of the Claims
Claims 1, 3, 5–7, 10–13, and 15 are currently pending; Claims 1, 3, 6 are amended; Claim 15 is newly recited; Claims 2, 4, 8, 9, 14 are canceled. Claims 1, 3, 5–7, 10–13, 15 are examined below.

Withdrawn Objections/Rejections
The previous Objection of Claim 14 is withdrawn in response to Applicant’s amendments to the claims.
The previous rejection of Claim 2 under 35 U.S.C. 112(d) is withdrawn in response to the following amendment to the claims: Claim 2 is canceled.
The previous rejections of independent Claims 1 and 3 under 35 U.S.C. 102 are withdrawn in response to amendments to the claims. However, note the new grounds of rejections under 35 U.S.C. 103.
The previous rejections of claims under 35 U.S.C. 103 citing Fischer et al. and Duerr et al. are withdrawn.

Specification
The use of the term CROSSMAB, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the 

Claim Objections
Claims 1, 3 and 15 are objected to because of the following informalities:  
KH2P04 and Na2HPO4 do not properly adhere to subscripted molecular formula nomenclature. See for example “KH2P04” should be “KH2PO4” and “Na2HPO4” should be “Na2HPO4”. 
Appropriate correction is required.

Claim Rejection 35 U.S.C 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5–7, 10–13, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to Claims 1, 3, and 15, TWEEN is a registered trademark as per Trademark Electronic Search System (TESS). Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph (see Ex parte 
With respect to Claim 3, the recited language is indefinite because it is unclear what “the individual and based on this” refers to and what “this” is. Specifically, the metes and bounds of the claim language are unclear because it cannot be determined if Applicant is attempting to recite/specify that “the overall binding” is determined from the “determined individual” binding, which said “determining” is achieved by observing “the formation of the captured-antibody-antigen complex results in a first binding signal and the formation of the captured antibody-antigen-antigen complex results in the second binding signal that is increased with respect to the first signal; or rather if both the “individual” and “overall binding” are determined from said “determining” which is achieved by observing “the formation of the captured-antibody-antigen complex results in a first binding signal and the formation of the captured antibody-antigen-antigen complex results in the second binding signal that is increased with respect to the first signal. Additionally, it is unclear what is the difference between “overall” binding of the antibody and “individual” binding of the antibody. 
With respect to Claim 6, CROSSMAB is a registered trademark as per TESS. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements 35 U.S.C. 112(b) or 35 
With respect to Claims 11 and 13, the recited language “about” is relative terminology, and as such this claim language is indefinite because it is unclear what “about” refers to and what margin of error it might encompass. Specifically, the metes and bounds of the claim language are unclear because it cannot be determined what other values/range of values would be encompassed by the recite language “about” for each of Claim 11, “about 60 seconds”, Claim 11, “about 5 µL/min”, and Claim 13, “about 2 µg/mL”. See MPEP 2173.04(b). Although the Specification at page 4 does indicate the term “about” as encompassing any of “a range of +/- 20% of the thereafter following numerical value… a range of +/- 10% of the thereafter following numerical value…a range of +/- 5% of the thereafter following numerical value”, this language is not sufficient because it fails to allow clear assessment of infringement in relation to the prior art.  

Claim Rejection 35 U.S.C. 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Applicant has modified the independent Claims 1 and 3 by incorporating the limitations of canceled Claim 14, namely as amended the claim recites “in a buffer comprising 1 mM KH2P04, 10mM Na2HPO4, 137 nM NaCl, 2.7 mM KCl, pH7.4, 0.04% Tween-20 and 300 mM NaCl.” This limitation also recited at new Claim 15. 
Claims 1, 3, 5–7, 10, 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Meschendoerfer et al. (J Pharma Biomed Anal 132 (2017) 141–147), in view of Nicoya Lifesciences (“Reducing Non-Specific Binding in Surface Plasmon Resonance Experiments.” SPR Tips – 4 Ways To Reduce Non-specific Binding in Surface Plasmon Resonance Experiments. 23 Nov. 2015. 28 Jan. 2022 [https://nicoyalife.com/wp-content/uploads/2015/11/Reducing-Non-Specific-Binding-in-Surface-Plasmon-Resonance-Experiments.pdf]. Internet Archive. .
With respect to Claim 1, Meschendoerfer et al. at Abstract teaches a method for determining the binding of an antibody, which comprises a first binding site specifically binding to a first antigen and a second binding site specifically binding to a second antigen, to a said first and said second antigen (bivalent bispecific molecules, which bind to two targets). Meschendoerfer et al. at page 142 and Fig. 1 teaches capturing the antibody (CROSSMAB; bivalent antibody) on a solid phase (Biacore™ SPR CM5 biosensor chip) using a capture reagent (capturing anti-human Fab antibody) specifically binding to the constant domain (Fc) of the antibody, incubating the captured antibody with the first antigen (Ang2) to form a captured antigen-antibody complex and determining the first binding signal (Biacore™ will determine the SPR binding signal throughout the assay). See at page 142, Meschendoerfer et al. teach buffer that is PBS-T (i.e., buffer comprising 1mM KH2PO4, 10mM Na2HPO4, 137 mM NaCl, 2.7 mM KCl, pH 7.4, 0.05% Tween® 20). Meschendoerfer et al. at page 142 and Fig. 1 teaches incubating the captured antibody antigen complex with the antigen not used (VEGF) for formation of the captured antigen-antibody complex and determining the second binding signal (Biacore™ will determine the SPR binding signal throughout the assay; see Fig. 2A and page 143 section A). Meschendoerfer et al. at id. teaches determining the overall binding to the first and second antigen from the first and second binding signals.
For Claim 1, Meschendoerfer et al. do not teach the addition of 300 mM NaCl (the reference fails to teach PBS-T and 300 mM NaCl).
Nicoya Lifesciences, a manufacturer of SPR instruments, teaches in their Application Notes that it is known by those familiar in the art that “[r]educing non-specific binding [(NSB)] ® 20 (the “T” in PBS-T) was ineffective at preventing NSB in a charge-based non-specific interaction environment but did prevent losses of analyte to container walls (see page 7, column 2). Nicoya Lifesciences then teach, in an environment of high NSB created with MES buffer at pH 6.0, that increasing “[s]alts such as NaCl…are able to shield charges in solution. This shielding can prevent the charges on the protein from interacting with charges on the surface and vice-versa” (see pages 1 and 8). Nicoya Lifesciences teaches that 100% reduction in non-specific binding for 100 µg/mL IgG can be achieved with the addition of 200 mM or 300 mM NaCl (see Figure 11 and Table 1).
Therefore it would be prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art, with the goal of creating a buffered environment with minimal NSB, to combine PBS (87% NSB reduction) with Tween® 20 (to prevent analyte loss to the container walls) and add 300 mM NaCl (100% NSB reduction) in order to completely prevent NSB (see Nicoya Lifesciences, Table 1) to detect the potential increase in SPR signal between the first antibody antigen binding signal and the second antibody antigen signal, as taught by Meschendoerfer et al. in the method of Nicoya Lifesciences.
One of ordinary skill in the art would have a reasonable expectation of success to have used the additional NaCl, as taught by Nicoya Lifesciences, in the method of Meschendoerfer et al., because Nicoya Lifesciences demonstrates this is an art recognized strategy to reduce non-specific binding for generating more accurate data in this particular assay technique (namely 
Regarding Claim 3, as discussed in detail previously above, Meschendoerfer et al. teach performing the method incubating in buffer that is PBS-T. Thus, when individual binding was determined, both of these conditions were met.
However, as discussed in detail above, Meschendoerfer et al. fails to teach adding 300 mM NaCl to the buffer (to the PBS-T). 
It would have been prima facie obvious to one having ordinary skill to have modified Meschendoerfer et al. in view of Nicoya Lifesciences for the reasons as discussed previously above (see the analyses as discussed above, as the same reasoning also applies presently).
With respect to Claim 5, Meschendoerfer et al. at Abstract teach a bispecific antibody. 
With respect to Claim 6, Meschendoerfer et al. at Fig. 1 teach a CROSSMAB format (an immunoglobulin domain crossover multispecific IgG antibody). 
With respect to Claim 7, Meschendoerfer et al. at Fig. 1 teaches an anti-Fab antibody. 
With respect to Claim 10, Meschendoerfer et al. at page 142 teaches injecting the antibody for 90 seconds at a flow rate of 10 µL/min. Meschendoerfer et al. at page 143, last paragraph, teach the optimal injected antibody concentration ranges, both starting from a concentration range of 0 to 1000 µg/mL. Then Meschendoerfer et al. at pages 144–145 demonstrate by routine experimentation determination of the optimal range of antibody concentration against Ang2 to be 3.93–13.3 µg/mL and against VEGFA-121 to be 5.9–20 µg/mL. Meschendoerfer et al. differs from the claimed invention in that Meschendoerfer et al. does not teach a concentration range of 0.6 µg/mL to 10 µg/mL. In the present case, the Meschendoerfer et al. is teaching a concentration range that substantially overlaps the claimed  in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Considering that the overlapping claimed and prior art ranges are substantially similar, absent evidence of criticality or unexpected results, it would not be expected that the ranges behave differently. Given the substantial similarity of the prior art disclosed concentration, the claimed range is considered obvious over the cited prior art. 
One having ordinary skill would have a reasonable expectation given the degree of similarity between the claimed concentration and that of the prior art.
Furthermore, in general, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also MPEP §2144.05.
With respect to Claim 12, Meschendoerfer et al. at page 142 teaches injecting the antigen for 60 seconds at a concentration of 1.1 and 1.4 µg/mL. 
With respect to Claim 13, it recites “…wherein the incubating is by an injection of the respective antigen at a concentration of about 2 µg/mL for 30 or 60 seconds” and depends from the method of Claim 12.  As discussed previously above, Meschendoerfer et al. at page 142 teaches injecting the antigen for 60 seconds at a concentration of 1.1 and 1.4 µg/mL (the later meets the condition of “about 2 µg/mL”). Meschendoerfer et al. differs from the claimed invention in that Meschendoerfer et al. does not teach a concentration of 2 µg/mL. prima facie obvious to have arrived at the claimed concentration (2 µg/mL) as an obvious matter of routine optimization, namely performing routine experimentation to determine the optimum or workable concentration for the assay. 
One having ordinary skill would have a reasonable expectation of success considering 1.4 µg/mL is on the same order of magnitude as the claimed concentration.
In general, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also MPEP §2144.05. 
Regarding Claim 15, as discussed in detail previously above, Meschendoerfer et al. teach performing the method incubating in buffer that is PBS-T. 
However, as discussed in detail above, Meschendoerfer et al. fails to teach adding 300 mM NaCl to the buffer (to the PBS-T). 
It would have been prima facie obvious to one having ordinary skill to have modified Meschendoerfer et al. in view of Nicoya Lifesciences for the reasons as discussed previously above (see the analyses as discussed above, as the same reasoning also applies presently).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Meschendoerfer et al. in view of Nicoya Lifesciences, as applied to Claims 1 and 10 above, and in further view of Brinkmann et al. (PGPub 2015/0232577 A1).
With respect to Claim 10, Meschendoerfer et al. at page 142 teaches injecting the antibody for 90 seconds at a flow rate of 10 µL/min. Meschendoerfer et al. at page 143, last paragraph, teach obtaining through routine experimentation the optimal injected antibody concentration ranges against Ang2 to be 3.93–13.3 µg/mL and against VEGFA-121 to be 5.9–20 µg/mL, which was shown in detail above to be substantially similar and on the same order of magnitude to that claimed, 0.6 µg/mL to 10 µg/mL. While Claims 1 and 10 were shown prima facie obvious over Meschendoerfer et al. in view of Nicoya Lifesciences (see as discussed in detail previously above), the prior art is silent on the narrower limitations recited at Claim 11 and specifically fails to teach “…injecting the antibody for about 60 seconds, at a flow rate of about 5 µL/min…”  
Brinkmann et al. teach running a binding study in PBS-T where “…antibody was captured by injecting a 2 nM solution for 60 sec at a flow rate of 5 µL/min” (see page 20, paragraph [0274]). 
Brinkmann et al. teach antibody captured at the same time and volumetric flow rate to that which is claimed. The art is therefore teaching these are appropriate concentrations, suitable for this type of assay. Absent evidence of criticality, it would have been prima facie obvious to have arrived at the claimed time of 60 seconds and volumetric flow rate of 5 µL/min as an obvious matter of routine optimization, namely performing routine experimentation to determine the optimum or workable concentration for the assay. 

In general, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also MPEP §2144.05. 

Response to Argument
Applicant’s arguments filed on 8 December 2021 have been fully considered but they are not persuasive. 
Claim 14 is withdrawn in response to Applicant’s amendments to the claims. 
At Remarks, page 1 of 6, Applicant indicates the phrase “based on this” has been removed. However, with respect to Claim 3, the words “based on this” have not been removed in the amended claims. See the maintained grounds of rejection as set forth in detail above. 
At Remarks, pages 1–2 of 6, Applicant indicates amendments to the claims in order to overcome the previous rejection of Claim 6 under 35 U.S.C. 112(b). While the attempt to elaborate on the CROSSMAB trademark is recognized by adding “format multispecific IgG antibody,” using the CROSSMAB trademark as an adjectival to modify “format” fails to meet the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph (see Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982)). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product, in the present case, the “format” which is also unclear about the particular structure it is referring to. See the maintained grounds of rejection as set forth in detail above.
Regarding the rejection of Claim 2 under 35 U.S.C. 112(d) at Remarks, page 2 of 6, see as indicated previously above, the rejection is withdrawn in response to amendments to the claims.
At Remarks, pages 3–5 of 6, Applicant has amended Claims 1, 3 and 15 in order to recite the limitations previously recited at Claim 14 (now canceled). Applicant argues that “[n]one of the cited art teaches or suggests supplementing an SPR buffer (typically PBS) with 300 mM NaCl”, which they found “…surprisingly resulted in substantially less non-specific binding…” A table presenting the data from the Specification was recreated in their remarks to support their argument. 
addition of 200 mM or 300 mM NaCl (see Figure 11 and Table 1). As such, for the reasons as indicated in detail above, addition of 300 mM NaCl is considered an obvious modification. 
Whether evidence shows unexpected results is a question of fact and the party asserting unexpected results has the burden of proving that the results are unexpected. In re Geisler, 116 F.3d 1465, 1469-70, 43 USPQ2d 1362, 1364-5 (Fed. Cir. 1997). The evidence must be (1) commensurate in scope with the claimed subject matter, In re Clemens, 622 F.2d 1019, 1035, 206 USPQ 289, 296 (CCPA 1980), (2) show what was expected, to "properly evaluate whether a … property was unexpected", and (3) compare to the closest prior art. Pfizer v. Apotex, 480 F.3d 1348, 1370-71, 82 USPQ2d 1321, 1338 (Fed. Cir. 2007). 
Although at remarks page 5 of 6 Applicant has provided a table showing that different buffers used with an SPR assay lead to differing amounts of non-specific binding to the surface, and although Applicant states “300 mM NaCl surprisingly resulted in substantially less non-specific binding than other buffers/supplements that were tested”. However, Applicant has not provided a substantive explanation of what makes these results unexpected to one having ordinary skill in the art. See In re Soni, 54 F.3d 746, 750 (Fed. Cir. 1995) (“[i]t is well settled that 
The burden of demonstrating unexpected results rests on the party asserting them, and “it is not enough to show that results are obtained which differ from those obtained in the prior art: that difference must be shown to be an unexpected difference.” In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972). Moreover, it has been long held that “even though applicant’s modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art, unless the claimed ranges ‘produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art.” In re Huang, 100 F.3d 135, 139 (Fed. Cir. 1996) (quoting In re Aller, 220 F.2d 454, 456 (1955), and citing In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990)). 
The remarks specific to Fischer et al. and Duerr et al. are moot as the cited art is not relied upon in the pending grounds of rejection (see as indicated previously above). 
For all of these reasons, Applicant’s arguments are not persuasive of error.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CY R TAMANAHA whose telephone number is (571) 272-6686. The examiner can normally be reached Monday–Friday 0700–1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.




/CY R TAMANAHA/Examiner, Art Unit 1641                                                                                                                                                                                                        
/ELLEN J MARCSISIN/Primary Examiner, Art Unit 1641